 1
 2
 3
 4                                                        JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   RENO DEALERSHIP GROUP, LLC,           Case No. 2:21-cv-00696-MCS-PD
11   a limited liability company,
                                           JUDGMENT
12                    Plaintiff,
13
                v.
14
15   GENERAL MOTORS, LLC, a
     Delaware limited liability company;
16
     ROBERT COFFEY, an individual; and
17   DOES 1 to 25, inclusive,
18
                      Defendants.
19
20
21
22
23
24
25
26
27
28
                                           1
 1         Pursuant to this Court’s Order Granting Motion to Dismiss First Amended
 2   Complaint, it is hereby ordered, adjudged, and decreed that judgment is entered on all
 3   claims in favor of Defendants General Motors, LLC, and Robert Coffey, and against
 4   Plaintiff Reno Dealership Group, LLC. Plaintiff shall take nothing from its action
 5   against Defendants. The action is dismissed with prejudice.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: May 10, 2021
10                                                 MARK C. SCARSI
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
